Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 12 ,13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2017/0056169) in view of Fernandez et al. (WO 2017/210466).
Regarding claim 1, Johnson et al. disclose a system for delivering an implantable heart valve (30; ¶[0060]), comprising: an inner shaft (130) having a proximal end region, a distal end region (at 130 - Figure 3) and a first engagement member (threading - ¶[0070]) disposed along a portion of the distal end region and a tip assembly (118/129/220) configured to attach to the inner shaft, the tip assembly including: a nosecone (118 or 118/220) having a distal end region and a proximal end region; a second 
Johnson et al. fail to disclose that the first locking member is configured to deflect as claimed.  Johnson et al. disclose that a variety of locking mechanisms may be used (¶[0070]).
Fernandez et al. disclose a detachable tip assembly (Title) having a first locking member (1036a or b) configured to deflect from a first position to a second engaged position within an engagement region (932a/b) of an inner shaft; wherein a tip assembly to the inner shaft includes deflecting the first locking member such that the locking member is coupled to the first engagement member (¶[0043]-[0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first locking member and inner shaft of Johnson et al. with deflecting mechanism of Fernandez et al. as a suitable alternative means for locking the inner shaft to the tip assembly, where Johnson et al. expressly suggest providing such a modification.
Regarding claim 2, a collar (220 of Johnson et al.) is disposed along a portion of the second engagement member adjacent the first locking member (Figure 3). 
Regarding claim 12, the nosecone includes a base portion (220), the base portion having an outer diameter and a length, and wherein the ratio of the outer diameter of the base portion to the length of the base portion is between 0.5 to 3.0 (¶[0070]). 
Regarding claim 13, the limitations have been effectively addressed above in regard to previous claims.
Regarding claim 20, the modified tip member of Johnson et al. as described above would require that when attaching the tip member to the inner catheter or inner shaft inserting the first engagement member disposed along the distal end region of the inner catheter into the second engagement member of the tip member, and wherein inserting the first engagement member into the . 

Claims 3-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2017/0056169) in view of Fernandez et al. (WO 2017/210466), as applied to claim 1 above, and further in view of Murray (US 2019/0298557).
Regarding claim 3, Johnson et al. in view of Fernandez et al. fail to disclose that the first engagement member has shoulder portions or a recess as claimed.
Murray disclose a similar second engagement member (114; Figure 6) as Fernandez et al. and further disclose a fist engagement member (108; Figures 4 and 6-8) having a first shoulder (151) portion, a second shoulder portion (147) and a recessed portion (144) located between the first shoulder portion and the second shoulder portion (Figure 4) for securely capturing deflecting members (152) of the second engagement member (¶[0059]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Murray to have provided the first engagement member of Fernandez et al. with a recess instead of a slot (thereby providing first and second shoulder portions) when modifying Johnson et al.  since it has been held obvious to make a simple substitution of one known element for another to obtain a predictable result (MPEP 2143 (I)(B)).
Regarding claim 4, the recess provided in view of Murray would require that it has an outer surface radially inward of those of the shoulders as evident from Figure 8 of Murray or Figure 1C of Fernandez et al.
Regarding claim 5, the first locking member would be configured to be disposed along the outer surface of the recessed portion when in the second engaged position as evident from Figure 8 of Murray or Figure 1C of Fernandez et al. 
Regarding claim 6, the collar is configured to mask a portion of the second engagement member since it is tightly disposed around the second engagement member as shown in Figure 3 of Johnson et al. 
Regarding claim 7, the second engagement member would require a first lumen extending therein, and wherein the distal end region of the inner shaft is configured to be inserted into the first lumen of the second engagement member as evident from Figure 8 of Murray or Figure 1C of Fernandez et al. 
Regarding claim 8, the tip assembly includes a longitudinal axis, and wherein engagement of the first shoulder and the first locking member is designed to limit movement of the tip assembly along the longitudinal axis (evident from Figures 1C, 1B and 1F of Fernandez et al.). 
Regarding claim 9, the distal end region of the nosecone includes a tapered portion (at 118 in Figure 2 of Johnson et al.). 
Regarding claim 10, the second engagement member includes a second locking member (the other of 1036a or 1036b of Fernandez et al.) spaced circumferentially away from the first locking member, the second locking member configured to deflect from a first position to a second engaged position. 
Regarding claim 11, the second locking member is configured to be disposed along the outer surface of the recessed portion when the second locking member is in the second engaged position(as evident from Figure 8 of Murray or Figure 1C of Fernandez et al.). 
Regarding claims 14-19, the limitations have been effectively addressed above in regard to previous claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771